Exhibit 99.1 ZYNGA ANNOUNCES FIRST QUARTER 2 Delivered Results Above Guidance Range With $182M in Bookings and $11M in Adjusted EBITDA Mobile Bookings up 31% Year-Over-Year and 4% Sequentially Mobile Audience up 7% Sequentially SAN FRANCISCO – May 4, 2016 – Zynga Inc. (NASDAQ: ZNGA), a leading social game developer, today announced financial results for the first quarter ended March31, 2016. In addition to today’s press release, a copy of our Q1 2016 Quarterly Earnings Letter, which outlines our Q1 2016 financial results and business outlook, is available on our website at http://investor.zynga.com.
